Name: 2013/417/EU: Commission Implementing Decision of 31Ã July 2013 amending Annex III to Council Directive 2002/99/EC laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption as regards the addition of a treatment to eliminate certain animal health risks in meat (notified under document C(2013) 4853) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  processed agricultural produce;  agricultural policy;  health;  animal product
 Date Published: 2013-08-02

 2.8.2013 EN Official Journal of the European Union L 206/13 COMMISSION IMPLEMENTING DECISION of 31 July 2013 amending Annex III to Council Directive 2002/99/EC laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption as regards the addition of a treatment to eliminate certain animal health risks in meat (notified under document C(2013) 4853) (Text with EEA relevance) (2013/417/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular Article 11 thereof, Whereas: (1) Directive 2002/99/EC lays down the general animal health rules governing all stages of the production, processing and distribution of products of animal origin in the Union, including their introduction into the Union from third countries. (2) Article 4 of Directive 2002/99/EC provides that Member States may authorise, subject to compliance with certain conditions, the production, processing and distribution of products of animal origin which come from a territory or part thereof subject to animal health restrictions. Annex III to that Directive sets out a table listing treatments that can be applied to products of animal origin in order to eliminate the animal health risks linked to meat and milk. Those treatments are in line with the treatments recommended in the relevant chapters of the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE Terrestrial Code). (3) In the Chapter on foot-and-mouth disease of the OIE Terrestrial Code, a treatment has been included which ensures the inactivation of the foot-and-mouth disease virus in meat. (4) That treatment should therefore be included in the list of treatments in the Table set out in Annex III to Directive 2002/99/EC as effective to eliminate the risk of foot-and-mouth disease in meat. (5) In addition, the reference to sheep and goat plague in the Table set out in Annex III to Directive 2002/99/EC should be replaced by peste des petits ruminants in order to reflect the official denomination of that disease in the OIE Terrestrial Code. Furthermore, the number 1 in the title of the table should be deleted and the mention MEAT before the treatments for milk should be replaced by MILK. (6) Annex III to Directive 2002/99/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex III to Directive 2002/99/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 July 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. ANNEX ANNEX III Treatments to eliminate certain animal health risks linked to meat and milk + : Effectiveness recognised. 0 : Effectiveness not recognised. MEAT Treatment (1) Disease Foot-and-mouth disease Classical swine fever Swine vesicular disease African swine fever Rinderpest Newcastle disease Avian influenza Peste des petits ruminants (a) Heat treatment in a hermetically sealed container with an F0 value of 3,00 or more (2) + + + + + + + + (b) Heat treatment at a minimum temperature of 70 °C, which must be reached throughout the meat + + + 0 + + + + (ba) Thorough cooking of meat, previously deboned and defatted, subjected to heating so that an internal temperature of 70 °C or greater is maintained for a minimum of 30 minutes + 0 0 0 0 0 0 0 (c) Heat treatment at a minimum temperature of 80 °C which must be reached throughout the meat + + + + + + + + (d) Heat treatment in a hermetically sealed container to at least 60 °C for a minimum of 4 hours, during which time the core temperature must be at least 70 °C for 30 minutes + + + + +   + (e) Natural fermentation and maturation of not less than nine months for boneless meat, resulting in the following characteristics: Aw value of not more than 0,93 or a pH value of not more than 6,0 + + + + + 0 0 0 (f) Same treatment as in (e) above although meat may contain bone (1) + + + 0 0 0 0 0 (g) Salami: treatment in accordance with the criteria to be defined by the Article 12(2) procedure following an opinion by the relevant Scientific Committee + + + 0 + 0 0 0 (h) Hams and loins: treatment involving natural fermentation and maturation during at least 190 days for hams and 140 days for loins 0 0 0 + 0 0 0 0 (i) Heat treatment ensuring a core temperature of at least 65 °C is reached for the time necessary to achieve a pasteurisation value (pv) equal to or more than 40 + 0 0 0 0 0 0 + MILK Treatment (1) Disease Foot-and-mouth disease Classical swine fever Swine vesicular disease African swine fever Rinderpest Newcastle disease Avian influenza Peste des petits ruminants MILK and milk products (including cream) for human consumption (a) Ultra-high temperature (UHT) (UHT = minimum treatment at 132 °C for at least 1 second) + 0 0 0 0 0 0 0 (b) If the milk has a pH of less than 7,0, simple high temperature  short-time pasteurisation (HTST) + 0 0 0 0 0 0 0 (c) If the milk has a pH of 7,0 or more, double HTST + 0 0 0 0 0 0 0 (1) All the necessary measures must be taken to avoid cross contamination. (2) F0 is the calculated killing effect on bacterial spores. An F0 value of 3,00 means that the coldest point in the product has been heated sufficiently to achieve the same killing effect as 121 °C (250 °F) in 3 minutes with instantaneous heating and chilling.